Citation Nr: 9925119	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Wetmore, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to April 
1962.  He died in May 1997.  The appellant is his widow.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1997 RO rating decision.  The Board notes 
that the RO addressed issues other than entitlement to 
service connection for the cause of the veteran's death, 
including entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318(b), and eligibility for 
Dependents' Educational Assistance.  However, the appellant 
has limited her appeal to the cause of death question.


FINDINGS OF FACT

1.  No competent evidence has been presented that attributes 
the onset of fatal disease processes to military service or 
to any of the veteran's already service-connected 
disabilities.  

2.  No competent evidence has been presented to show that the 
veteran's service-connected disabilities or treatment 
therefor played any role in the veteran's death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was due to 
disease incurred in service.  She claims that his coronary 
disease was apparent and treated while he was in the 
reserves.  

The appellant's representative contends on her behalf that 
the cardiovascular diseases that led to the veteran's death 
were present in service.  In that regard, the representative 
directs the Board's attention to certain of the veteran's 
service medical records.  The representative points out 
various complaints of the veteran during service and some 
clinical findings.  The representative expresses the opinion 
that the enumerated complaints and findings are indicative of 
the onset of cardiovascular disease.  The representative 
argues that these complaints and findings warrant a remand of 
the case for further development of the medical record.  The 
representative also argues that the lack of medical evidence 
of heart disease prior to 1973 should be taken as a basis for 
a remand.  It is further argued that the veteran's health 
records created by the service department during his period 
of reserve duty should be obtained.  Finally, it is argued 
that a review of all of the veteran's medical records should 
be undertaken by a cardiologist who would then provide an 
opinion as to the etiology of the veteran's fatal heart 
disease.  

The record shows that the veteran died on May [redacted], 1997.  
The certificate of death shows that he died of cardiopulmonary 
arrest due to congestive heart failure and coronary artery 
disease.  Other significant conditions listed on the death 
certificate as contributing to death but not resulting in the 
underlying cause were hypertension, chronic atrial 
fibrillation, and diabetes mellitus.  The congestive heart 
failure was said to be present for months prior to death and 
the coronary artery disease was said to be present for years 
prior to death.  There was no autopsy.  The veteran died at 
his residence.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., one 
that is plausible.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Section 5107(a) provides 
that the claimant's submission of a well-grounded claim gives 
rise to VA's duty to assist and adjudicate the claim.  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  If she has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This point must be underscored since the 
appellant's representative has requested a remand of this 
matter.  It would be inappropriate to do so until after the 
claim is established as well grounded.  See Grivois v. Brown, 
6 Vet. App. 136 (1994).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992).  In short, the Board is 
not required to adjudicate a claim until after the appellant 
has met her initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that (the claim) must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veteran's death, this 
means that evidence must be presented which in some fashion 
links the fatal disease to a period of military service or an 
already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1998).  Evidence may be presented showing that service-
connected disability is either a principal or contributory 
cause of death.  § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.  

The Board points out that, for the purposes of determining 
whether a claim is well grounded, it must presume the 
truthfulness of the evidence, "except when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  

With the above providing a legal background, the next 
consideration in this case is the factual record.  The 
service medical records show that the veteran was 
hospitalized from May to June 1951 for problems that included 
mild psychogenic cardiovascular reaction.  In March 1958, he 
was seen at a service outpatient facility with the complaint 
of acute attack of precordial chest pain.  He said he thought 
he would die.  He said he experienced radiation of the pain 
down his arm.  The physical examination revealed occasional 
premature ventricular beats without murmurs.  An 
electrocardiogram was evaluated as within normal limits.  
When he was seen later that month at an outpatient facility, 
he said he still had chest pain; the examination revealed 
that his chest was clear.  There was no indication that the 
examiner thought that there was a cardiovascular abnormality 
present.  

He was seen on December 1, 1958 with a complaint of a one-
month history of pain in the epigastrium with radiation 
around the sides to the back.  He said coughing aggravated 
the pain.  He also complained of a urinary disorder.  The 
physical examination disclosed a blood pressure reading of 
130/90.  The heart sounds were distant with occasional 
premature beat.  There was a normal sinus rhythm.  There were 
no murmurs.  The impressions did not include any of those 
disorders listed on the veteran's death certificate, or 
otherwise suggest a cardiovascular pathology was present.  

The record shows that the veteran was admitted to a service 
hospital on December 1, 1958.  Another examination performed 
on that same day reported that the veteran's heart was not 
enlarged. The heart tones were very distant.  No murmur was 
heard.  The impressions at the conclusion of this examination 
included one of organic heart disease to be ruled out.  An 
electrocardiographic tracing that day was evaluated as 
disclosing premature ventricular complexes.  The tracing was 
to be repeated to rule out technical difficulties.  A 
subsequent tracing was evaluated as probably within normal 
limits.  The hospital summary included the final diagnosis of 
medical observation for suspected but not verified subsiding 
infectious hepatitis.  It was not concluded that he had a 
cardiovascular disorder.  

An electrocardiographic tracing in July 1959 was evaluated as 
showing normal findings with respect to the veteran except 
for occasional premature ventricular beats and ventricular 
extra systoles.  

The veteran underwent extensive examinations in July and 
August 1961 for the purposes of a Medical Board.  There were 
no indicia during these examinations of a cardiovascular 
disorder.  

At his retirement examination in February 1962, his blood 
pressure reading was 132/90.  No cardiovascular abnormality 
was suggested or otherwise referred to in the report of this 
examination.  

The post-service medical record shows that the veteran was 
seen for a general VA examination in June 1962.  He only 
complained of injuries sustained in service.  He did not 
complain of chest pain or otherwise refer to any problems he 
felt were related to his heart.  The physical examination 
disclosed a regular sinus rhythm.  There were no murmurs.  
The cardiac outline was normal.  There was no evidence of 
heart failure.  The blood pressure was 130/80.  X-ray studies 
of the chest revealed that the heart and lungs were within 
normal limits.  The endocrine system had no abnormalities.  
The veteran's complaints of black out spells were considered 
during a special neurological examination.  No abnormalities 
were identified related to them, and a diagnosis was entered 
of cerebral insufficiency, by history.  

The veteran denied periods of hospitalization since the June 
1962 VA examination when he underwent a VA examination in 
June 1965.  He did not voice complaints related to a heart 
disorder.  The physical examination of his heart disclosed 
regular rate and rhythm, without murmur.  The blood pressure 
was 130/82.  The chest X-ray study revealed that the heart 
and lungs were within normal limits.  Examination of the 
endocrine system disclosed no abnormality.  The general 
medical examination revealed findings within normal limits.  

The veteran was hospitalized at a VA hospital in March 1967.  
The only pathology found was service-connected residuals of a 
compression fracture of L-1.  

The veteran underwent a VA examination in May 1967.  The 
heart sounds were normal, his blood pressure was 130/80, and 
a chest X-ray was not performed.  The general medical 
examination was within normal limits.  

The veteran was hospitalized at a private hospital in April 
1973.  He complained of severe backaches and pains.  The eye 
examination revealed grade 2 changes of the fundi.  The heart 
rate and rhythm were regular.  The blood pressure was 120/80.  
The heart did not appear to be enlarged.  A chest X-ray study 
was evaluated as normal.  An electrocardiogram disclosed 
sinus bradycardia and incomplete right bundle branch block.  

VA outpatient records pertaining to the veteran include an 
undated notation (probably entered in 1992, since the veteran 
was indicated to be 72 years old) that non-insulin dependent 
diabetes mellitus had been diagnosed in May 1988.  His past 
medical history was significant for an inferior wall 
myocardial infarction in 1984 and 1976; however, a report 
regarding this could not be found.  He had chronic 
hypertension; however, he had discontinued his medication to 
control hypertension a few years earlier when his blood 
pressure was normal.  

In February 1992, J. P. Richards, D.O., stated that he had 
examined the veteran in January 1992.  The veteran provided a 
"long history" of medical and traumatic problems.  The 
heart was of regular rate and rhythm without click, gallop or 
murmur.  The recommendations included one for him to resume 
his anti-hypertensive medication.  

A statement dated in March 1992 from the Department of the 
Army shows that the veteran had been placed on the retired 
list in May 1972.  

A VA X-ray study in May 1992 revealed heavy calcification of 
the abdominal aorta.  

The veteran was hospitalized at a VA medical center from June 
to July 1994.  The diagnoses included atrial fibrillation.  
He was noted to have a history of diabetes mellitus and 
hypertension and to have sustained a myocardial infarction in 
1984.  An X-ray study in June 1994 revealed moderate 
cardiomegaly and pulmonary congestion.  

The veteran was awarded a total rating based on individual 
unemployability in a September 1994 RO rating decision.  He 
was indicated then to be service connected for the following 
disabilities: Ankylosis of the right wrist (assigned a 30 
percent evaluation); residuals of a compression fracture of 
L-1 (rated 30 percent disabling); residuals of a C-7 fracture 
(rated 20 percent disabling, representing an increase from a 
zero percent evaluation assigned prior to that rating 
decision); and zero percent evaluations were in effect for 
residuals of a fracture of the right femur with shortening, a 
right forearm scar, hemorrhoids, residuals of a left clavicle 
fracture, right inguinal hernia scar, and an abdominal scar.  

A review of the above-cited evidence reveals that the veteran 
was seen while on active duty by service doctors who 
considered the possibility of his having cardiovascular 
disease.  However, examinations then did not confirm such 
disease.  Clinically significant findings of cardiovascular 
disease were not appreciated during several examinations 
following the veteran's separation from active duty and it 
was not until April 1973, more than 10 years after his 
separation from active duty and almost a year after his 
retirement from the Reserves that findings of and a diagnosis 
related to cardiovascular disease were entered.  Moreover, 
diabetes was not diagnosed until 1988.  

Under these circumstances, the appellant has not produced 
evidence which would support a finding that the veteran had 
any of the disabilities identified as causing or contributing 
to his death while he was on active duty, or support a 
presumption that any of those disabilities was present while 
he was on active duty.  §§ 3.307, 3.309.  The medical record 
does not show the disabilities implicated in his death to 
have been present while he was serving on active duty for 
training.  There is no indication in the April 1973 hospital 
report that the veteran had the disabilities later implicated 
in his death before he was seen in April 1973.  He gave no 
history of them and sought treatment then for an unrelated 
disorder.  

Thus, it may be said that the appellant has failed to produce 
evidence linking any cardiovascular disability or diabetes 
mellitus to service.  While she has alleged that the veteran 
was treated in service for one or more of the cardiovascular 
disabilities which played a role in his demise, her statement 
in this regard is not only unsupported by reference to the 
current medical record regarding that period, but she has 
offered no medical opinion that any of the events which did 
occur between June 1941 and April 1962 are linked to the 
diseases enumerated on the death certificate.  While the 
appellant's opinion is noted, she is not a medical 
professional.  She is not capable, as a lay person, of 
submitting evidence as to causation or the diagnosis of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Additionally, no competent medical evidence has been 
presented to suggest that any previously service-connected 
disability or disabilities played any role in the veteran's 
death.  § 3.312.  

The appellant's representative has argued at length as to the 
desirability of remanding this case for further development 
of the medical evidence.  As the Board noted above, it would 
be ultra vires to remand a claim that is not well grounded.  
This claim is not shown to be well grounded.  Consequently, 
VA does not have a duty to assist the appellant in the 
development of her claim.  Under these circumstances, further 
analysis of this claim is not in order.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

